Proceeding to annul a special meeting and the action taken thereat and as a result thereof, and for *924other relief. At an annual meeting the voters of a common school district adopted a school budget for the ensuing year. Thereafter, and presumably under subdivision 2 of section 2008 of the Education Law, respondents noticed and held a special meeting at which a majority of the voters adopted a budget in an increased amount over that in the budget previously adopted. At Special Term respondents’ motion to dismiss the petition for lack of jurisdiction was granted under sections 2037 and 310 of .the Education Law. The dismissal was without prejudice to whatever other rights appellants may deem appropriate. Order unanimously affirmed, with costs. If it be assumed that the Special Term had jurisdiction to entertain the proceeding, the petition nevertheless fails to state facts sufficient to warrant the granting of any relief. Present—Nolan, p. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.